Citation Nr: 0637309	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 24, 2002, 
for a grant of a 40 percent rating for residuals of a 
lumbosacral injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In that decision, the RO implemented a 
February 2003 Board decision, which granted a 40 percent 
rating for residuals of a lumbosacral injury.  The RO 
assigned an effective date of July 24, 2002.  The veteran is 
appealing the assigned effective date.

The veteran testified at a June 2001 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) in January 2006 for compliance with 
the Veteran's Claims Assistance Act of 2000 (VCAA).  The case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran's original claim for an increased evaluation 
for residuals of a lumbosacral injury was received on 
February 9, 1999; there were no communications received prior 
to this time that could be construed as a formal or informal 
claim for an increase.

2. The RO established an increased 40 percent rating for 
residuals of a lumbosacral injury, effective July 24, 2002, 
the date the entitlement arose.





CONCLUSION OF LAW

The criteria for an effective earlier than July 24, 2002 for 
the grant of an increased 40 percent rating for residuals of 
a lumbosacral injury have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.114(a)(1), 3.155(a), 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's current appeal is for an earlier effective date 
for the grant of a 40 percent evaluation.  The case was 
remanded in January 2006 for VCAA compliant notice addressing 
the veteran's effective date claim.  That notice was sent in 
January 2006.  VA informed the veteran of the evidence 
necessary to substantiate necessary to establish an effective 
date, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  VA asked the veteran to provide any evidence 
that pertains to his claim.  The claim was then readjudicated 
in a May 2006 supplemental statement of the case.

A May 2006 supplemental statement of the case provided the 
veteran with notice of the type of evidence necessary to a 
disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The January 2006 and May 2006 notices were 
not received prior to the initial rating decision.  However, 
the claim was subsequently readjudicated by the RO.  Despite 
any inadequate notice timing, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, as there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's service medical records, VA treatment records, 
VA examinations, and a hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim for increased evaluation shall be fixed in accordance 
with the fact found, but shall not be earlier than the date 
of receipt of the claim. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  The general rule for determining 
the effective date of an increased evaluation provides that 
effective date will be the date of receipt of claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) and (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006). 

A "claim" is defined as a formal or informal communication, 
in writing, requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2006).  Such informal claim must identify the benefit 
sought.  38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2006).  The date 
of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2006).

The law provides one exception to this general rule governing 
claims for an increase.  Where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within one year of the receipt of a claim for increased 
compensation, the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim." 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2006); See Harper v. Brown, 
10 Vet. App. 125 (1997); See also VAOPGCPREC 12-98 (Sept. 23, 
1998).  The exception refers, however, to the situation in 
which a factually ascertainable increase occurred more than 
one year prior to the receipt of the claim for such increase.  
Harper v. Brown, 10 Vet. App. 125, 127 (1997).  In the case 
on appeal, the filing of the claim preceded the increase.  
Because 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim,  
they are not applicable on these facts.  Therefore, the 
general rule applies; thus, the effective date of the 
appellant's claim is governed by the later of the date of 
increase or the date the claim is received.

In a November 1979 rating decision, the RO granted service 
connection for residuals of a lumbosacral injury with a 10 
percent evaluation.  The RO continued the 10 percent 
evaluation in an unappealed October 1980 rating decision.  An 
informal claim for an increased evaluation was received on 
February 9, 1999.  This was the first correspondence received 
subsequent to the October 1980 decision that could be 
construed as an application or claim for an increased 
evaluation.  In an August 2002 rating decision, the RO 
granted an increased 20 percent evaluation effective February 
9, 1999.  In a subsequent March 2003 rating decision, the RO 
implemented an increased 40 percent evaluation effective July 
24, 2002, the date that the entitlement arose.  In his April 
2003 notice of disagreement, the veteran contends that that 
he should be entitled to an earlier effective date of 
February 3, 1999, the date he submitted his claim.  The Board 
finds that the veteran's claim for an increased evaluation 
was received on February 9, 1999.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The veteran service-connected residuals of a lumbosacral 
injury have been evaluated under Diagnostic Codes 5295-5292.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  
The Board notes that VA amended the rating schedule for 
evaluating disabilities of the spine under 38 C.F.R. § 4.71a 
effective on September 23, 2002 and on September 26, 2003 
respectively.  See 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 
2002); 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  Because the RO assigned an effective date of July 24, 
2002, only the rating criteria in effect prior to September 
23, 2002 are applicable in this case.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Under Diagnostic Code 5295, lumbosacral strain with muscle 
spasms on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position warrants a 20 
percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The Board notes that words such 
as "severe," "moderate," and "mild" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, VA must evaluate all evidence, to the end that 
decisions will be equitable and just. 38 C.F.R. § 4.6 (2006).  

During a March 1999 VA examination, the veteran reported that 
he worked as a roofer and experienced lower back pain the 
last few years. On physical examination, heel-toe ambulation 
was normal; he was able to squat partly. The veteran had 0 to 
80 degrees forward flexion, 0 to 20 degrees extension, 0 to 
30 degrees lateral flexion, and 0 to 25 degrees rotation. 
There was some evidence of pain on motion.  X-rays suggested 
spondylolysis of L5.  He was assessed with residual low back 
strain.

During an October 1999 VA examination, the veteran complained 
of increasing pain.  He reported that he was no longer able 
to do his roofing job.  Physical examination revealed pain 
with motion. He had 65 degrees flexion without pain, and 75 
degrees flexion with pain. He could bend and rotate 30 
degrees with pain at the extremes. He could rise onto his 
toes and heels and squat. Straight leg raising was negative. 
X-rays revealed spondylolisthesis of L5 over S1 of the first 
degree. He was assessed with residual injury to lumbosacral 
spine with spondylolisthesis.

During his June 2001 hearing, the veteran indicated that he 
could only walk 1/8 of a mile, that he had difficulty coming 
down steps and getting out of vehicles, that he was unable to 
tie his own shoes, and that he was unable to do household 
chores due to his physical disabilities.  

During a July 24, 2002 VA neurological examination, the 
veteran reported having significant functional loss due to 
pain and right leg weakness, such as an inability to work.  
He reported having daily flare-ups, rated 10/10 in severity.  
The veteran used a cane.  On physical examination, the 
veteran had 5 degrees forward flexion, 5 degrees backward 
extension, and 10 degrees lateral bending bilaterally. The 
veteran reported that he was unable to toe or heel walk; he 
grabbed his thigh and reported having a strong pulsing pain 
but there was no detectable muscle spasm in either the back 
or the leg.  He was able to do 3 seconds of toe standing on 
both feet when encouraged.  Muscle strength was +5/5 in all 
muscle groups in both lower extremities.  Straight leg 
raising in the seated position caused pain at 20 degrees 
flexion.  The veteran had 45 degrees hip flexion in the 
supine position before pain was noted. On the left side, pain 
was noted at 45 degrees elevation.  The veteran had passive 
movement of both legs to 75 degrees, hip flexion continued to 
90 degrees with bent knees, with some relief of pain.  There 
was no decrease or increase in muscle tone, no muscle 
atrophy, and no sensory deficits detected to pin prick in the 
lower extremities.  The veteran's gait was slow and he 
maintained a rigid back.

The veteran was assessed with low back pain radiating down 
the right leg, historically consistent with L5 radiculopathy. 
There were no neurological findings with respect to sensory 
changes, or strength deficits in the lower extremity muscle 
groups. The limitation of the spinal column was considered 
severe; however, the examiner noted that when the veteran was 
putting his shoes and socks on, there appeared to be greater 
flexibility in the thoracic and lumbar columns than during 
testing.

During a July 24, 2002 VA orthopedic examination, the veteran 
reported that he was unemployed at that time.  He reported 
that stair climbing, bending, and twisting exacerbated his 
pain and he reported that he became severely debilitated 
during flare-ups.  On physical examination, the veteran had 
20 degrees forward flexion and extension, 20 degrees lateral 
bending on the right, and 30 degrees lateral bending on the 
left.  The veteran would not cooperate with further range of 
motion testing secondary to pain. He was able to stand on his 
toes but was unable to walk on his toes or heels.  
Examination of the lower extremities revealed strength of 5/5 
with the exception of 4/5 strength in his quadriceps, 
hamstrings, and dorsiflexors of the right lower extremity.  
The veteran had pain at 45 degrees with straight leg raising 
and cross straight leg raising.  X-rays of the lumbar spine 
revealed spondylolysis of L5 but no evidence for 
spondylolisthesis. The veteran was assessed with lower back 
pain.  The examiner stated that this may be indicative of a 
right L5 radiculopathy, but the clinical examination was 
essentially unremarkable in that there were no strength or 
sensory deficits.

The medical evidence shows that the veteran's disability 
increased significantly from the March 1999 and October 1999 
VA examinations to the July 2002 VA examinations.  During the 
March 1999 VA examination, the veteran had 80 degrees forward 
flexion, 20 degrees extension, 30 degrees lateral flexion, 
and 25 degrees rotation.  During the October 1999 VA 
examination, he had 65 degrees flexion, he could bend 30 
degrees, and had 30 degrees rotation with pain at the 
extremes.  During the July 24, 2002 VA neurological 
examination, the veteran had only 5 degrees forward flexion, 
5 degrees extension, and 10 degrees lateral bending 
bilaterally; the examiner indicated that limitation of motion 
could be considered severe.  The July 24, 2002 VA orthopedic 
examination reflects 20 degrees forward flexion, 20 degrees 
extension, 20 degrees lateral bending on the right, and 30 
degrees lateral bending on the left.  The VA examinations 
reflect a significant increase in the veteran's limitation of 
motion, particularly with forward flexion, ascertainable in 
the July 24, 2002 VA examinations.       

The Board finds that the RO properly assigned an effective 
date of July 24, 2002, the date the entitlement arose.  See 
38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006).  The Board finds that an earlier 
effective date, of February 9, 1999, the date of the receipt 
of the claim, is not warranted in this case.  Prior to July 
24, 2002, the veteran is not shown to have severe limitation 
of motion; or severe lumbosacral strain with listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, as described for a 40 
percent evaluation under Diagnostic Code 5292 and 5295 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002).

C.  Conclusion

Although the veteran's initial claim for an increased 
evaluation was received on February 9, 1999, the effective 
date of for the grant of a 40 percent evaluation is 
determined in this case by the date the entitlement arose, 
and not the date he filed his claim. See 38 C.F.R. § 3.400 
(2006).  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

The claim of entitlement to an effective date prior to July 
24, 2002 for the award of an increased 40 percent evaluation 
for residuals of a lumbosacral injury is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


